Case 2:19-cv-01667-GMN-BNW Document 241-2 Filed 11/25/20 Page 1 of 5




     EXHIBIT 2
 November 12, 2019, Hearing Transcript in
Las Vegas Sun, Inc. v. News+Media Capital
 Group, LLC, et al., Eighth Judicial District
     Court Case No. A-18-772591-B




     EXHIBIT 2
Case 2:19-cv-01667-GMN-BNW Document 241-2 Filed 11/25/20 Page 2 of 5
                                                                       1


 1               IN THE EIGHTH JUDICIAL DISTRICT COURT

 2                         CLARK COUNTY, NEVADA

 3
      LAS VEGAS SUN, INC., a                )
 4    Nevada corporation,                   )
                                            )
 5                     Plaintiff,           )
                                            )
 6               vs.                        )   CASE NO.
                                            )
 7    NEWS + MEDIA CAPITAL GROUP,           )   A-18-772591-B
      LLC, a Delaware limited               )
 8    liability company; and                )   DEPT. NO. 16
      LAS VEGAS REVIEW-JOURNAL,             )
 9    INC., a Delaware limited              )
      liability company,                    )
10                                          )
                       Defendants.          )
11                                          )
                                            )
12    AND RELATED COUNTERCLAIMS             )
                                            )
13

14               REPORTER'S TRANSCRIPT OF PROCEEDINGS

15             BEFORE THE HONORABLE TIMOTHY C. WILLIAMS

16                     TUESDAY, NOVEMBER 12, 2019

17
      APPEARANCES:
18
      For the Plaintiff:
19
                        LEIF REID, ESQ.
20                      JORDAN SMITH, ESQ.
                        NICOLE SCOTT, ESQ.
21                      JAMES J. PISANELLI, ESQ.

22    For the Defendants:

23                      MICHAEL J. GAYAN, ESQ.
                        JON RANDALL JONES, ESQ.
24

25    REPORTED BY:      DANA J. TAVAGLIONE, RPR, CCR No. 841
Case 2:19-cv-01667-GMN-BNW Document 241-2 Filed 11/25/20 Page 3 of 5
                                                                       27


 1    compelled to do that and conduct searches.

 2                And if there are documents that are in

 3    those individual's ESI, like you just said, it's

 4    standard that that would be disclosed.

 5                MR. JONES:     Your Honor, here's, I guess, my

 6    concern is that we had discussions about this, but I

 7    don't know that we've had specifically -- and maybe

 8    I'll be proven wrong here by Mr. Gayan or

 9    Mr. Reid -- about a meet and confer about this

10    specific issue.       There have been discussions back

11    and forth.

12                But here's an interrogatory that was

13    answered from their Interrogatories:             "Please

14    identify each and every meeting between any of your

15    owners and/or executives, including Sheldon Adelson

16    and Patrick Dumont, about the redesign."

17                And then there was a number of objections

18    stated.     But at the end of that answer or response

19    to No. 8, it says, quote, "Without waiving these

20    objections, the defendants respond as follows:

21    Neither Mr. Adelson or Mr. Dumont attended any

22    meetings related to The Sun box redesign," end quote.

23                So we have told them that -- and they're

24    not employed by the R.J.          They're third parties.

25    And by the way, I don't know that they're -- we
Case 2:19-cv-01667-GMN-BNW Document 241-2 Filed 11/25/20 Page 4 of 5
                                                                       28


 1    haven't identified who the owners are of the R.J.,

 2    and it is my general understanding that Mr. Adelson

 3    is not an owner of the R.J.          Well, there's another

 4    entity, News Plus Media.          And so, technically, I

 5    think there would have to be a Subpoena to that

 6    entity.     I'm not trying to create additional hoops

 7    here.

 8                But, again, I think -- and I'm happy to

 9    have a person-to-person sit-down meeting and look at

10    this and see what evidence they have that shows

11    that, somehow or other, Mr. Adelson or Mr. Dumont

12    are implicated in the redesign of The Sun box.

13    We've now stated in a interrogatory response that

14    they had nothing to do with that -- well, that they

15    were involved in no meetings.           But I don't -- I

16    believe that they did not have anything to do with

17    The Sun box redesign.

18                So I get the idea that discovery is broader

19    than admissibility.        But as you said, Your Honor,

20    there still has to be some connectivity before you

21    have to go off and start searching other people's --

22    people who are technically third parties to the

23    litigations, the litigation -- their Electronically

24    Stored Informations.

25                MR. REID:     Your Honor.
Case 2:19-cv-01667-GMN-BNW Document 241-2 Filed 11/25/20 Page 5 of 5
                                                                       89


 1                        CERTIFICATE OF REPORTER

 2
      STATE OF NEVADA       )
 3                          )SS:
      COUNTY OF CLARK       )
 4

 5                 I, Dana J. Tavaglione, a duly commissioned

 6    and licensed Court Reporter, Clark County, State of

 7    Nevada, do hereby certify:          That I reported the

 8    proceedings had in the above-entitled matter at the

 9    place and date indicated.

10                That I thereafter transcribed my said

11    shorthand notes into typewriting and that the

12    typewritten transcript of said proceedings is a

13    complete, true and accurate transcription of said

14    shorthand notes.

15               IN WITNESS HEREOF, I have hereunto set my

16    hand, in my office, in the County of Clark, State of

17    Nevada, this 18th day of November 2019.

18

19
                       /s/Dana J. Tavaglione
20                     ____________________________________
                       DANA J. TAVAGLIONE, RPR, CCR NO. 841
21

22

23

24

25
